Pursuant to Ind.Appellate Rule 65(D),

                                                                  FILED
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                           Mar 27 2012, 9:24 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DONALD S. EDWARDS                                    GREGORY F. ZOELLER
Columbus, Indiana                                    Attorney General of Indiana

                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

STACY I. COTTRILL,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 03A01-1110-CR-471
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                  APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                         The Honorable Stephen R. Heimann, Judge
                   Cause Nos. 03C01-0704-FC-750 & 03C01-0704-FC-857



                                           March 27, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Stacy Cottrill admitted to numerous violations of her probation, and the trial court

revoked her probation and ordered her to serve the entire portion of her sentence that was

suspended at the time of her initial sentencing. Cottrill now appeals, arguing that the trial

court abused its discretion in sentencing her to all four years. We find no abuse of

discretion and therefore affirm the trial court.

                        FACTS AND PROCEDURAL HISTORY

       Following Cottrill’s guilty plea in two separate cause numbers to Class C felony

fraud on a financial institution, in January 2008 the trial court sentenced Cottrill to eight

years with four years suspended on each count, to be served concurrently. The trial court

placed Cottrill on probation for four years.

       In September 2009, the trial court ordered Cottrill to enter the Community

Transition Program because it was in the “best interests of society for [Cottrill] to be

placed in the CTP in that the CTP can assist [her] in successfully reintegrating back into

society under the supervision of the Community Corrections Department by providing

skills training.” Appellant’s App. p. 67. Cottrill was in this program for three months.

Tr. p. 10. Her probation started January 1, 2010. See id. at 68.

       A year later, on January 14, 2011, the State filed a petition to revoke Cottrill’s

probation in both cause numbers. The State alleged the following violations: (1) Cottrill

tested positive for methamphetamine, cocaine, and cannabinoids in July 2010; (2) she

failed to comply with her court-ordered substance-abuse treatment; (3) she was in arrears

on drug-screen fees and restitution to the banks, (4) she failed to provide documentation


                                               2
regarding her current employment; and (5) she failed to attend or reschedule

appointments with her probation officer. Id. at 68-69; Tr. p. 4-7. Cottrill failed to appear

for her February 2011 initial hearing, and a warrant was issued for her arrest. Cottrill was

arrested six months later.    The State then amended its petition to revoke Cottrill’s

probation, adding the allegation that she was charged with theft in Ripley County while

on probation and that that charge was still pending. Appellant’s App. p. 78.

       At the October 2011 probation revocation hearing, Cottrill admitted to violating

her probation for all of the allegations. Id. at 84; Tr. p. 4-7. She asked the trial court to

place her on electronic monitoring through community corrections for the remainder of

her probation because when she was on electronic monitoring in the CTP, she “passed all

drug screens, made all . . . classes, [and] made all . . . appointments.” Tr. p. 10. Cottrill

added that she “want[ed] treatment” and could become employed. Id. at 10-11. Cottrill’s

probation officer testified that it was very difficult to monitor Cottrill while she was on

probation because Cottrill provided numerous addresses but could not be found at any of

them. Id. at 14-15. The probation officer explained that Cottrill had, for all intents and

purposes, been without any supervision since her last probation appointment on October

7, 2010, which was over a year ago. Id. at 15. The trial court revoked Cottrill’s

probation and ordered her “to serve the balance of her sentences of four (4) years in the

Indiana Department of Correction[].” Appellant’s App. p. 84. This appeal ensued.

                             DISCUSSION AND DECISION

       Cottrill admitted violating her probation and therefore does not contest the

revocation of her probation. Instead, she contends that the trial court abused its discretion


                                             3
in ordering her to serve the entire portion of her sentence that was suspended at the time

of her initial sentencing.

       Once a trial court has exercised its grace by ordering probation rather than

incarceration, “the judge should have considerable leeway in deciding how to proceed.”

Prewitt v. State, 878 N.E.2d 184, 187 (Ind. 2007). If this discretion were not given to

trial courts and sentences were scrutinized too severely on appeal, trial judges might be

less inclined to order probation. Id. Accordingly, a trial court’s sentencing decision for a

probation violation is reviewable using the abuse of discretion standard. Id. An abuse of

discretion occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id.

       If a trial court finds that a person has violated her probation before termination of

the period, the court may order execution of all or part of the sentence that was suspended

at the time of initial sentencing. Ind. Code § 35-38-2-3(g). Here, we find that Cottrill’s

numerous probation violations and history of doing poorly on probation sufficiently

support the trial court’s decision to order execution of all four years that were suspended

at the time of her initial sentencing.     The record shows that while Cottrill was on

probation in this case, she tested positive for several drugs, failed to complete a drug-

treatment program, failed to obtain acceptable employment, was arrested for theft, and

failed to stay in contact with the probation department. Notably, this all occurred after

the trial court gave Cottrill the opportunity to successfully transition to probation through

the CTP. Although Cottrill admitted having a “severe drug problem” and requested

treatment, Tr. p. 18, we find particularly relevant that Cottrill did not follow through with


                                             4
her substance-abuse treatment while on probation. While Cottrill requested that she be

placed on electronic monitoring through community corrections, considering her

numerous probation violations, including her failure to stay in contact with the probation

department, the trial court’s determination that she be committed to the DOC is well-

supported by the evidence. We cannot say that the trial court abused its discretion in

ordering Cottrill to serve the entire portion of her previously-suspended sentence in the

DOC.

       Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                            5